
	
		II
		110th CONGRESS
		1st Session
		S. 1618
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2007
			Mr. Salazar (for
			 himself, Mrs. Lincoln,
			 Mr. Smith, Mr.
			 Allard, Ms. Stabenow,
			 Ms. Cantwell, Mr. Craig, Mr.
			 Wyden, Mr. Conrad,
			 Mr. Nelson of Nebraska, and
			 Mr. Kerry) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit for the production of a cellulosic biofuel.
	
	
		1.Credit for production of
			 cellulosic biofuel
			(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					30D.Cellulosic
				biofuel production
						(a)General
				ruleThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to $1.28 for each gallon
				of qualified cellulosic biofuel production.
						(b)Qualified
				cellulosic biofuel productionFor purposes of this section, the
				term qualified cellulosic biofuel production means any cellulosic
				biofuel which is produced in the United States by the taxpayer and which during
				the taxable year—
							(1)is sold by the
				taxpayer to another person—
								(A)for use by such
				other person in the production of a qualified cellulosic biofuel mixture in
				such other person's trade or business (other than casual off-farm
				production),
								(B)for use by such
				other person as a fuel in a trade or business, or
								(C)who sells such
				cellulosic biofuel at retail to another person and places such cellulosic
				biofuel in the fuel tank of such other person, or
								(2)is used or sold
				by the taxpayer for any purpose described in paragraph (1).
							(c)Definitions and
				special rulesFor purposes of this section—
							(1)Cellulosic
				biofuelThe term cellulosic biofuel means any liquid
				transportation fuel derived from any lignocellulosic or hemicellulosic mater
				(other than food starch) that is available on a renewable or recurring
				basis.
							(2)Qualified
				cellulosic biofuel mixtureThe term qualified cellulosic
				biofuel mixture means a mixture of cellulosic biofuel and gasoline
				which—
								(A)is sold by the
				person producing such mixture to any person for use as a fuel, or
								(B)is used as a fuel
				by the person producing such mixture.
								(3)Cellulosic
				biofuel not used as a fuelIf any credit is allowed under
				subsection (a) and any person does not use such cellulosic biofuel for a
				purpose described in subsection (b), then there is hereby imposed on such
				person a tax equal to $1.28 for each gallon of such cellulosic biofuel.
							(4)Pass-thru in
				the case of estates and trustsUnder regulations prescribed by
				the Secretary, rules similar to the rules of subsection (d) of section 52 shall
				apply.
							(5)Denial of
				double benefitNo credit shall be allowed under this section to
				any taxpayer with respect to any cellulosic biofuel if a credit or payment is
				allowed with respect to such fuel to such taxpayer under section 40, 40A, 6426,
				or 6427(e).
							(d)Limitation
				based on amount of taxThe credit allowed under subsection (a)
				for any taxable year shall not exceed the excess of—
							(1)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
							(2)the sum of the
				credits allowable under subpart A and sections 27, 30, 30B, and 30C.
							(e)Carryforward
				and carryback of unused credit
							(1)In
				generalIf the credit allowable under subsection (a) exceeds the
				limitation imposed by subsection (d) for such taxable year (hereinafter in this
				section referred to as the unused credit year) reduced by the
				sum of the credits allowable under subpart A, such excess shall be—
								(A)carried back to
				the taxable year preceding the unused credit year, and
								(B)carried forward
				to each of the 20 taxable years following the unused credit year.
								(2)Transition
				ruleThe credit under subsection (a) may not be carried to a
				taxable year beginning before the date of the enactment of this section.
							(f)Application of
				sectionThis section shall apply with respect to qualified
				cellulosic biofuel production—
							(1)after the date of
				the enactment of this section, and
							(2)before the date
				on which the Secretary of Energy certifies that 1,000,000,000 gallons of
				cellulosic biofuels have been produced in the United States after such
				date.
							.
			(b)Deduction
			 allowed for unused creditSection 196(c) of such Code is amended
			 by adding at the end the following new subsection:
				
					(d)Deduction
				allowed for cellulosic biofuel production credit
						(1)In
				generalIf any portion of the credit allowed under section 30D
				for any taxable year has not, after the application of section 30D(d), been
				allowed to the taxpayer as a credit under such section for any taxable year, an
				amount equal to such credit not so allowed shall be allowed to the taxpayer as
				a deduction for the first taxable year following the last taxable year for
				which such credit could, under section 30D(e), have been allowed as a
				credit.
						(2)Taxpayer's
				dying or ceasing to existIf a taxpayer dies or ceases to exist
				before the first taxable year following the last taxable year for which the
				credit could, under section 30D(e), have been allowed as a credit, the amount
				described in paragraph (1) (or the proper portion thereof) shall, under
				regulations prescribed by the Secretary, be allowed to the taxpayer as a
				deduction for the taxable year in which such death or cessation
				occurs.
						.
			(c)Conforming
			 amendments
				(1)(A)Section 87 of the
			 Internal Revenue Code of 1986 is amended by striking and at the
			 end of paragraph (1), by striking the period at the end of paragraph (2) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
						
							(3)the cellulosic
				biofuel production credit determined with respect to the taxpayer under section
				30D(a).
							.
					(B)The heading of section 87 of such Code
			 is amended by striking and
			 biodiesel fuels credits and inserting
			 , biodiesel fuels, and
			 cellulosic biofuels credits.
					(C)The item relating to section 87 is the
			 table of sections for part II of subchapter B of chapter 1 of such Code is
			 amended by striking and biodiesel fuels credits and inserting
			 , biodiesel fuels, and cellulosic biofuels credits.
					(2)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 40A the following new
			 item:
					
						
							Sec. 30D. Cellulosic biofuel
				production.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to fuel
			 produced after the date of the enactment of this Act.
			
